DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country. 
Information Disclosure Statement
The information disclosure statements are being considered by the examiner. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the limitation “a lower part which is bent downward from an end portion of the upper part” (Claim 11, Ln 5) (Examiner notes the lower part is not illustrated to be bent, but rather is illustrated, for example in Fig 10, to be generally straight), 
the limitation “extension line” (Claim 19, Ln 7), 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: [761], Figure 10. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 4-5, 11-12, 17 & 19 are objected to because of the following informalities: 
Regarding Claim 4, Ln 5, “an outer container receiving the inner container“.  Examiner suggests “an outer container configured to receive the inner container“. 
Regarding Claim 11, Ln 5, the limitation “a lower part which is bent downward from an end portion of the upper part”.  Examiner suggests “a lower part which is oriented downward from an end portion of the upper part“. 
Regarding Claim 17, Ln 3-4, the limitation “a higher frictional force than the outer surface of the container”.  Examiner suggests “a higher coefficient of friction than the outer surface of the container”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2: 
Ln 5, the limitation “a deco member” is indefinite for failing to particularly point out and distinctly claim the definition of a deco member.  Examiner has interpreted the limitation to mean a decorative member, for the purpose of examining the claims and advancing prosecution; 
Ln 6-7, the limitation “forming an outer appearance of the handle” is indefinite for claiming a process step in an apparatus claim (see MPEP 2173.05 (p) II).  Examiner has interpreted the limitation to mean “configured to form an outer appearance of the handle”, for the purpose of examining the claims and advancing prosecution. 

Regarding Claim 8: 
Ln 6, the limitation “a deco member mounting portion” is indefinite for failing to particularly point out and distinctly claim the definition of a deco member.  Examiner has interpreted the limitation to mean a decorative member mounting portion, for the purpose of examining the claims and advancing prosecution; 
Ln 8, the limitation “a deco member” is indefinite for failing to particularly point out and distinctly claim the definition of a deco member.  Examiner has interpreted the limitation to mean a decorative member, for the purpose of examining the claims and advancing prosecution. 
Regarding Claim 9, Ln 5, the limitation “a deco member mounting portion” is indefinite for failing to particularly point out and distinctly claim the definition of a deco member.  Examiner has interpreted the limitation to mean a decorative member mounting portion, for the purpose of examining the claims and advancing prosecution. 
Regarding Claim 10, Ln 3, the limitation “a deco member mounting portion” is indefinite for failing to particularly point out and distinctly claim the definition of a deco member.  Examiner has interpreted the limitation to mean a decorative member mounting portion, for the purpose of examining the claims and advancing prosecution. 
Regarding Claim 12, Ln 3-4, the limitation “a deco member” is indefinite for failing to particularly point out and distinctly claim the definition of a deco member.  Examiner has interpreted the limitation to mean a decorative member, for the purpose of examining the claims and advancing prosecution. 

Regarding Claim 13: 
Ln 2, the limitation “a deco member” is indefinite for failing to particularly point out and distinctly claim the definition of a deco member.  Examiner has interpreted the limitation to mean a decorative member, for the purpose of examining the claims and advancing prosecution; 
Ln 3, the limitation “an extension deco” is indefinite for failing to particularly point out and distinctly claim the definition of an extension deco.  Examiner has interpreted the limitation to mean a decorative extension, for the purpose of examining the claims and advancing prosecution; 
Ln 5, the limitation “a grip portion deco” is indefinite for failing to particularly point out and distinctly claim the definition of a grip portion deco.  Examiner has interpreted the limitation to mean a decorative grip portion, for the purpose of examining the claims and advancing prosecution. 
Regarding Claim 14: 
Ln 2, the limitation “an extension deco” is indefinite for failing to particularly point out and distinctly claim the definition of an extension deco.  Examiner has interpreted the limitation to mean a decorative extension, for the purpose of examining the claims and advancing prosecution; 
Ln 2, the limitation “a grip portion deco” is indefinite for failing to particularly point out and distinctly claim the definition of a grip portion deco.  Examiner has interpreted the limitation to mean a decorative grip portion, for the purpose of examining the claims and advancing prosecution; 

Regarding Claim 15: 
Ln 4-6, the limitation “the step portion is inserted into a lower end of the grip portion deco having a constraining portion to constrain the grip member” is indefinite for failing to particularly point out and distinctly claim which element has the constraining portion, whether the step portion, the grip portion deco or another element.  Examiner has interpreted the limitation to mean grip portion deco having a constraining portion, for the purpose of examining the claims and advancing prosecution; 
Ln 5, the limitation “a grip portion deco” is indefinite for failing to particularly point out and distinctly claim the definition of a grip portion deco.  Examiner has interpreted the limitation to mean a decorative grip portion, for the purpose of examining the claims and advancing prosecution. 
Regarding Claim 16, Ln 2, the limitation “a deco hole” is indefinite for failing to particularly point out and distinctly claim the definition of a deco hole.  Examiner has interpreted the limitation to mean a hole for, or in, a decoration, consistent with the instant application (for example Fig 10), for the purpose of examining the claims and advancing prosecution. 
Regarding Claim 17: 
Ln 3-4, the limitation “a higher frictional force than the outer surface of the container” is indefinite for failing to particularly point out and distinctly claim how a material has a force; 
Ln 3-4, the limitation “a higher frictional force than the outer surface of the container” lacks antecedent basis in the claims, the container not having been previously claimed to have any frictional force; 
Ln 3-4, the limitation “a higher frictional force than the outer surface of the container” is indefinite for failing to particularly point out and distinctly claim the range of frictional force which would limit the claim, and as such the claim cannot be understood to define the metes and bounds by which a person of ordinary skill in the art would recognize when the claim limitation would be infringed upon. 
For the above limitation, Examiner has interpreted the limitation to mean a coefficient of friction, rather than a frictional force, for the purpose of examining the claims and advancing prosecution. 
Regarding Claim 18: 
Ln 8, the limitation “a deco member” is indefinite for failing to particularly point out and distinctly claim the definition of a deco member.  Examiner has interpreted the limitation to mean a decorative member, for the purpose of examining the claims and advancing prosecution; 
Ln 8-9, the limitation “the outer case and the deco member are made of material having the same texture” lacks antecedent basis for the outer case material in the claims; 
Ln 8-9, the limitation “the outer case and the deco member are made of material having the same texture” lacks antecedent basis for the deco member material in the claims; 
Ln 8-9, the limitation “the outer case and the deco member are made of material having the same texture” is indefinite for failing to particularly point out and distinctly claim the range of surface roughness, defining a texture, and providing a basis for the comparison by which the outer case and deco member could be compared, which would limit the claim, and as such the claim cannot be understood to define the metes and bounds by which a person of ordinary skill in the art would recognize when the claim limitation would be infringed upon. 
For the above limitation “texture”, Examiner has interpreted the limitation to mean a general measure of surface roughness, without a specific range, for example, a surface roughness consistent with the expected result of typical production without additional surface preparation, for the purpose of examining the claims and advancing prosecution. 
Regarding Claim 19, Ln 5, the limitation “a center position of the main body” is indefinite for failing to particularly point out and distinctly claim whether the position of the main body in space or a point on the main body is being claimed.  Examiner has interpreted the limitation to mean a location of the container on the main body, for the purpose of examining the claims and advancing prosecution. 
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Applicant admitted prior art Pryor, Jr, et alia (US 2006/0176765), hereinafter Pryor. 
Regarding Claim 1, Pryor discloses a blender (10) (Para [0001], Ln 1-2) comprising: 
a main body (12) provided with a motor assembly (14) (Para [0029], Ln 2-3; as illustrated in Fig 3); 
a container (16) (Para [0029], Ln 3; as illustrated in at least Fig 3) detachably mountable to the main body (Para [0029], Ln 3; as illustrated in Fig 1a) and of which an upper surface is opened (16b) (Para [0031], Ln 8; as illustrated in at least Fig 3); 
a handle (16a) (Para 0031], Ln 7; as illustrated in at least Fig 3) having an upper end which is connected to the container (as illustrated in at least Fig 3) and a lower end which is spaced apart from the container (as illustrated in at least Fig 3), 
wherein the handle includes a handle body formed integrally with the container (Para [0032], Ln 15-16), and protruding laterally from an upper end of the container and extending downward from the container (as illustrated in at least Fig 3). 
Regarding Claim 4, Pryor discloses all aspects of the claimed invention, as stated above.  Pryor further discloses the container includes an inner container (16c) (Para [0032], Ln 2; as illustrated in at least Fig 3) forming a space in which food is received (Para [0031], Ln 8-9), and an outer container (16d) receiving the inner container (as illustrated in at least Fig 3) and forming an outer appearance of the container (as illustrated in at least Fig 3). 
Regarding Claim 5, Pryor discloses all aspects of the claimed invention, as stated above.  Pryor further discloses the outer container is made of plastic material (Para [0031], Ln 3-5) and is integrally formed together with the handle body by injection molding Para [0032], Ln 17-18). 
Regarding Claim 20, Pryor discloses a blender container (16) (Para [0029], Ln 3; as illustrated in at least Fig 3) comprising: 
an inner container (16c) (Para [0032], Ln 2; as illustrated in at least Fig 3) of which an upper surface is opened (16b) (Para [0031], Ln 8; as illustrated in at least Fig 3) and which forms a space in which food is received (Para [0031], Ln 8-9); 
an outer container (16d) receiving the inner container (as illustrated in at least Fig 3) and forming an outer appearance of the inner container (as illustrated in at least Fig 3); 
a blade device (24) (Para [0060], Ln 2) mounted to penetrate bottoms of the outer container and the inner container (Para [0061], Ln 1-2; as illustrated in at least Fig 3) and including a plurality of blades to crush food by rotation (as illustrated in at least Fig 3); and 
a handle (16a) (Para 0031], Ln 7; as illustrated in at least Fig 3) having an upper end which is connected to the outer container (as illustrated in at least Fig 3) and a lower end which is spaced apart from the outer container (as illustrated in at least Fig 3), 
wherein the handle includes a handle body formed integrally with the outer container (Para [0032], Ln 15-16) and protruding outward from an upper end of the outer container (as illustrated in at least Fig 3). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6, 8, 9, 11, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor, in view of Applicant admitted prior art Pasquini (US 2011/0094062), hereinafter Pasquini. 
Regarding Claim 2, Pryor discloses all aspects of the claimed invention, as stated above.  Pryor discloses a grip member, the surface of the handle facing the container, and a deco member, being the outer surface of the handle body, forming an outer appearance of the handle (as illustrated in at least Fig 3). 
Pryor is not explicit to a grip member coupled to an outer surface of the handle body, and a deco member covering the outer surface of the handle body which is not covered by the grip member and forming an outer appearance of the handle. 
Pasquini teaches a handle (1) (Para 0033], Ln 1; as illustrated in at least Fig 1) for culinary tools (i.e., tools used for food preparation), a related art.  Pasquini further teaches the handle further comprises: 
a grip member (8) (Para 0044], Ln 1-2) coupled to an outer surface of the handle body (as illustrated in at least Fig 1), and 
a deco member (9) covering the outer surface of the handle body which is not covered by the grip member and forming an outer appearance of the handle (as illustrated in at least Fig 1).  Pasquini further teaches the handle so configured improves the grip provided by the handle (Para [0044, Ln 1-2). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle, as disclosed by Pryor, to include a grip member coupled to an outer surface of the handle body and a deco member covering the outer surface of the handle body which is not covered by the grip member and forming an outer appearance of the handle, as taught by Pasquini, so as to improve the grip provided by the handle. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pryor, in view of Pasquini, and further in view of Silicone Resin, an overview Science Direct, 2012 (https://www.sciencedirect.com/topics/earth-and-planetary-sciences/silicone-resin; site accessed 09NOV2022), hereinafter Science Direct. 
Regarding Claim 3, the combination of Pryor and Pasquini discloses all aspects of the claimed invention, as stated above.  Pryor is silent to the grip member is made of rubber or synthetic resin material. 
Pasquini teaches the grip member is made of silicone (Para [0033], Ln 2-3), a synthetic resin material, as evidenced by Science Direct (6.4, Ln 1-2). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle, as taught by the combination of Pryor and Pasquini, to make the grip member of a synthetic resin material, as taught by Pasquini and Science Direct, so as to improve the comfort provided by the handle. 

    PNG
    media_image1.png
    805
    973
    media_image1.png
    Greyscale

FIG EX–1 (annotated Pryor Fig 3)
Regarding Claim 6, the combination of Pryor and Pasquini teaches all aspects of the claimed invention, as stated above.  Pryor further discloses the handle body includes an extension extending from the upper end of the container in an outward direction, and a grip portion extending downward from an extended end portion of the extension (as illustrated in FIG EX–1). 
Claims 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor, in view of Pasquini and Boozer, et alia (US 2015/0258514), hereinafter Boozer. 

    PNG
    media_image2.png
    876
    942
    media_image2.png
    Greyscale

FIG EX–2 (annotated Boozer Fig 8)
Regarding Claim 7, the combination of Pryor and Pasquini teaches all aspects of the claimed invention, as stated above.  Pryor is silent to the extension includes an extension body having an extension space therein and a plurality of extension reinforcement ribs disposed to partition the extension space. 
Boozer teaches a blender container, a related art, having a handle (36) Para [0074], Ln 2; as illustrated in at least Fig 8), the handle having an extension, the extension extending from the upper end of the container in an outward direction, and a grip portion extending downward from an extended end portion of the extension (as illustrated in at least Fig 8).
Boozer further teaches the extension includes an extension body having an extension space therein and a plurality of extension reinforcement ribs disposed to partition the extension space (as illustrated in at least Fig EX–2). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle, as taught by the combination of Pryor and Pasquini, to include an extension body having an extension space therein, thus reducing the amount of material used, and a plurality of extension reinforcement ribs disposed to partition the extension space, thus strengthening the lighter handle, all as taught by Boozer. 
Regarding Claim 8, the combination of Pryor and Pasquini teaches all aspects of the claimed invention, as stated above.  Pryor is silent to a grip member mounting portion and a deco member mounting portion. 
Pasquini teaches the grip portion (2) includes a grip member mounting portion on which the grip member (8) is mounted (as illustrated in Fig 1), and a deco member mounting portion which is formed on an opposite side of the grip member mounting portion and on which the deco member (9) is mounted (as illustrated in Fig 1). 
Pasquini is not explicit to having a position facing the container, the teaching of Pasquini being a general case of a handle for a tool, and not the specific case of the handle for a blender container, however, since Pryor teaches the container handle has a surface facing the container, modifying the handle as taught by Pasquini would result in the grip member mounting position facing the container, and the deco member mounting portion being formed on the side opposite the grip member mounting position. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle, as taught by the combination of Pryor and Pasquini, to include a grip member mounting portion on which the grip member is mounted, and a deco member mounting portion which is formed on an opposite side of the grip member mounting portion and on which the deco member is mounted, as taught by Pasquini, in order to provide for assembly of the handle. 
Regarding Claim 9, the combination of Pryor and Pasquini teaches all aspects of the claimed invention, as stated above.  Pryor is silent to a grip stepped portion which extends from upper ends to lower ends of both sides of the grip portion and is formed stepwise so that the grip portion is divided into the grip member mounting portion and the deco member mounting portion. 
Pasquini teaches a grip stepped portion which extends from upper ends to lower ends of both sides of the grip portion and is formed stepwise so that the grip portion is divided into the grip member mounting portion and the deco member mounting portion (as illustrated in Fig 2). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle, as taught by the combination of Pryor and Pasquini, to include a grip stepped portion which extends from upper ends to lower ends of both sides of the grip portion and is formed stepwise so that the grip portion is divided into the grip member mounting portion and the deco member mounting portion, as taught by Pasquini, in order to provide for an attractive design for the consumer. 

    PNG
    media_image3.png
    793
    964
    media_image3.png
    Greyscale

FIG EX–3 (annotated Pryor Fig 3)
Regarding Claim 10, the combination of Pryor and Pasquini teaches all aspects of the claimed invention, as stated above.  Pryor further discloses the grip portion includes a deco member mounting portion having a grip portion space (as illustrated in FIG EX–3).  Pryor is silent to a plurality of grip portion reinforcement ribs which partition the grip portion space. 
Boozer teaches a blender container, a related art, having a handle (36) Para [0074], Ln 2; as illustrated in at least Fig 8).  Boozer further teaches a plurality of grip portion reinforcement ribs which partition the grip portion space (as illustrated in FIG EX–2). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle, as taught by the combination of Pryor and Pasquini, to include a plurality of extension reinforcement ribs disposed to partition the extension space, as taught by Boozer, thus strengthening the handle. 
Regarding Claim 11, the combination of Pryor and Pasquini teaches all aspects of the claimed invention, as stated above.  Pryor further discloses the grip member includes an upper part configured to shield a lower surface of the extension, and a lower part which is bent downward from an end portion of the upper part and configured to shield a side surface of the grip portion (as illustrated in FG EX–1). 
Regarding Claim 12, the combination of Pryor and Pasquini teaches all aspects of the claimed invention, as stated above.  Pryor further discloses the lower part is mounted to be in contact with an end portion of the deco member, wherein the grip member and the deco member shield an entire circumference of the handle body (all as illustrated in Fig.s 1, 1a & 2). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pryor, in view of Pasquini, and further in view of Friction and wear of polymers, Zeus whitepaper (2005) (http://www.appstate.edu/~clementsjs/polymerproperties/$p$lastics_$f$riction$5f$w$ear.pdf, site accessed 09NOV2022), hereinafter Zeus and The Coefficient of Friction of Silicone Articles Jehbco Silicones (https://jehbco.com.au/coefficient-friction-changes/#:~:text=Silicone%20is%20naturally%20quite%20tacky,reduce%20the%20coefficient%20of%20friction, site accessed 09NOV2022), hereinafter Jehbco. 
Regarding Claim 17, the combination of Pryor and Pasquini teaches all aspects of the claimed invention, as stated above.  Pryor is silent to the grip member is formed of a material having a higher coefficient of frictional than the outer surface of the container.  However, Pryor discloses the container may be made of an injection molded polymeric material.  As evidenced by Zeus, polymer coefficient of friction ranges from 0.2 to 0.6 (Zeus, Page 6, Ln 1), and as further evidenced by Jehbco, silicone resin, the grip material taught by Pasquini, has a coefficient of friction of 1.0 (Jehbco, Page 2/5, Ln 5). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle, as taught by the combination of Pryor and Pasquini, to include the grip member is formed of a material having a higher coefficient of frictional than the outer surface of the container, as taught by Zeus and Jehbco, in order to improve the grip of the handle. 

    PNG
    media_image4.png
    644
    873
    media_image4.png
    Greyscale

FIG EX–4 (annotated Pryor Fig 3)
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pryor, in view of Pasquini and Sandford, et alia (US 2008/0219089), hereinafter Sandford. 
Regarding Claim 18, the combination of Pryor and Pasquini teaches all aspects of the claimed invention, as stated above.  Pryor further discloses the main body includes an outer case forming an outer appearance of the main body, and opened at a lower surface thereof, and an inner case which is provided inside the outer case and in which the motor assembly is received (as illustrated in FIG EX–4).  Pryor further discloses the outer case and the deco member are made of a material having the same texture (Para [0030], Ln 6-7 & Para [0031], Ln 3-5 disclose the case and container are made from the same material using the same process, which Examiner has interpreted to mean having the same physical properties, such as surface texture, and Para [0032], Ln 15-16 discloses the handle having a deco member, is made integrally with the container, and thus shares the same properties). 
Pryor is silent to the main body includes an outer case made of metal material. 
Sandford teaches a blender (10) Para [0013], Ln 5-6).  Sandford further teaches the main body (12a) made be made of either a polymeric material, as has been previously disclosed by Pryor, or a metal material, without departing from the scope and spirit of the invention (Para [0014], Ln 1-10).  Sandford further teaches the weight of the blender is supported by main body. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle, as taught by the combination of Pryor and Pasquini, to include an outer case made of metal material, as taught by Sandford, to improve the durability of the blender and to add stability to the base due to the additional weight of metal as compared to polymer. 
Regarding Claim 19, the combination of Pryor and Pasquini teaches all aspects of the claimed invention, as stated above.  Pryor further discloses a container seating portion is provided on an upper surface of the main body and on which the container is seated (as illustrated in at least Fig 1), and the container seating portion is located eccentric from a center position of the main body (as illustrated in at least Fig 2; Examiner notes the dashed line representing the center of the container is located eccentrically, shifted to the left as illustrated, in the main body), and wherein a side end of the handle is positioned on the same extension line as one side surface of the main body (Examiner notes the side end of the handle is generally positioned on the side or edge, of the main body, as illustrated in Fig 2). 
Allowable Subject Matter
Claims 13-16 would be allowable if rewritten to overcome the rejection(s) under 35 USC § 112(b) or USC § 112(pre-AIA ), second paragraph, and/or 35 USC § 103, set forth in this office action and to include all of the limitations of the base claim and any intervening claims.  Examiner notes that broadening amendments outside the bounds of correcting the rejection(s) under 35 USC § 112(b) or USC § 112(pre-AIA ), second paragraph, and/or 35 USC § 103 may render the claims not allowable.
The following is a statement of reasons for the indication of allowable subject matter:
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious 
“the deco member includes an extension deco of which a lower surface is opened to receive the extension, and a grip portion deco extending downward from the lower end of the extension deco and shields the rest of the grip portion except for the portion which is shielded by the grip member” as claimed in Claim 13. 
Searching by the Examiner yielded prior art as cited below:
The closest prior art, Pryor, discloses a blender container, having a handle, the handle having a handle body.  Pryor is silent to “the deco member includes an extension deco of which a lower surface is opened to receive the extension, and a grip portion deco extending downward from the lower end of the extension deco and shields the rest of the grip portion except for the portion which is shielded by the grip member”.
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious 
“a stepped portion is formed at a lower end of the grip member, and the step portion is inserted into a lower end of the grip portion deco having a constraining portion to constrain the grip member”, as claimed in Claim 15. 
Searching by the Examiner yielded prior art as cited below:
The closest prior art, Pryor, discloses a blender container, having a handle, the handle having a handle body.  Pryor is silent to “a stepped portion is formed at a lower end of the grip member, and the step portion is inserted into a lower end of the grip portion deco having a constraining portion to constrain the grip member”.
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious 
“a deco hole into which a lower end of the grip portion and the lower end of the grip member are inserted in a state of being coupled to each other is formed on the constraining portion”, as claimed in Claim 16. 
Searching by the Examiner yielded prior art as cited below:
The closest prior art, Pryor, discloses a blender container, having a handle, the handle having a handle body.  Pryor is silent to “a deco hole into which a lower end of the grip portion and the lower end of the grip member are inserted in a state of being coupled to each other is formed on the constraining portion”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grome, et alia (US 5,052,593) teaches a blender. 
Krasznai (US 2008 0298172) teaches a blender. 
Haney, et alia (US 2015 0258512) teaches a blender. 
Benoit, et alia (US 2016 0174771) teaches a blender. 
Altenritter, et alia (US 2016 0256003) teaches a blender. 
Kozlowski, et alia (US 2022 0192426) teaches a blender. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725


/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725